UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-52670 PANACHE BEVERAGE INC. (Exact name of registrant as specified in its charter) Delaware 38-3855631 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 150 Fifth Avenue, 3rd Floor New York, NY 10011 (Address of principal executive offices) (646) 480-7479 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No x Number of shares of common stock, par value $.001, outstanding as of June 9, 2014: 27,055,891 INFORMATION REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Panache Beverage, Inc. contains "forward-looking statements" that may state our management's plans, future events, objectives, current expectations, estimates, forecasts, assumptions or projections about the company and its business. Statements contained in this Quarterly Report on Form 10-Q which are not historical facts are forward-looking statements within the meaning of the U.S. Securities Exchange Act of 1934, as amended. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Consolidated Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-K that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. The issuer's actual results could differ significantly from those discussed herein. The accuracy of these forward-looking statements may be impacted by a number of business risks and uncertainties that could cause actual results to differ materially from those projected or anticipated. These statements are not guarantees of future performance, and undue reliance should not be placed on these statements. It is important to note that our actual results could differ materially from what is expressed in our forward-looking statements due to the risk factors described in the section of this Quarterly Report titled "Risk Factors," as well as the following risks and uncertainties: * Our ability to fund our operations in the short and long term through financing transactions on terms acceptable to us, or at all; * Our history of operating losses and the uncertainty surrounding our ability to achieve or sustain profitability; * Competition from producers of competing products; * Our ability to identify, consummate, and/or integrate strategic partnerships; * The potential for manufacturing problems or delays; We do not undertake any obligation to update publically any forward-looking statements, whether as a result of new information, future events or otherwise, except as required under applicable law. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 28 ITEM 4. MINE SAFETY DISCLOSURES 28 ITEM 5. OTHER INFORMATION 28 ITEM 6. EXHIBITS 29 SIGNATURES 30 INDEX TO EXHIBITS 31 3 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PANACHE BEVERAGE, INC. CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2014 4 TABLE OF CONTENTS Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 (unaudited) 6 Consolidated Statements of Operations for the three months ended March 31, 2014 and 2013 (unaudited) 7 Consolidated Statement of Equity (Deficit) as of March 31, 2014 (unaudited) 8 Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 (unaudited) 9 Notes to Consolidated Financial Statements (unaudited) 10-18 5 PANACHE BEVERAGE, INC. CONSOLIDATED BALANCE SHEETS - (Unaudited) March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable – net Inventory Prepaid expenses and other current assets Total Current Assets Property and Equipment - net TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Due to factor Notes payable Loans payable – related parties Accrued interest Other current liabilities Total Current Liabilities Long term debt Total Liabilities Equity (Deficit) Common stock, par value $0.001; 200,000,000 shares authorized as of March 31, 2014 and December 31, 2013; 27,055,891 shares issued and outstanding as of March 31, 2014 and December 31, 2013 Additional paid in capital Additional paid in capital - warrants Accumulated (deficit) ) ) Total stockholders' deficit ) ) Non-controlling interests ) ) Total Equity (Deficit) ) ) TOTAL LIABILITIES AND EQUITY (DEFICIT) $ $ 6 PANACHE BEVERAGE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS- (Unaudited) For the three months ended March 31, REVENUES-NET $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Advertising & promotion Consulting Professional fees General & administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER EXPENSE Interest expense ) ) Interest income Gain on legal settlements - Gain on extinguishment of debt - TOTAL OTHER EXPENSE ) ) LOSS FROM OPERATIONS AND BEFORE NON-CONTROLLING INTERESTS ) ) LESS: LOSS ATTRIBUTABLE TO NON-CONTROLLING INTERESTS LOSS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - NET LOSS ATTRIBUTABLE TO PANACHE BEVERAGE, INC. $ ) $ ) BASIC AND DILUTED RESULTS PER SHARE OF COMMON STOCK: LOSS PER SHARE ATTRIBUTABLE TO PANACHE BEVERAGE, INC.: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC & DILUTED 7 PANACHE BEVERAGE, INC. CONSOLIDATED STATEMENT OF EQUITY (DEFICIT)- (Unaudited) AS OF MARCH 31, 2014 Common Stock Additional Paid in Common Stock Accumulated Total Stockholders' Equity Non-Controlling Total Equity Shares Amount Capital Warrants Deficit (Deficit) Interests (Deficit) Balance, January 1, 2013 ) Common stock issued for services rendered - - - Warrants vested for services rendered - Warrants expired - - ) - Stock-based compensation - Issuance of shares from stock-based compensation 35 ) - Net loss for the period endedDecember 31, 2013 - ) Balance, December 31, 2013 ) Warrants vested for services rendered - Stock-based compensation - Net loss for the period endedMarch 31, 2014 - ) Balance, March 31, 2014 $ ) $ ) $ ) $ ) 8 PANACHE BEVERAGE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS - (Unaudited) For the three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Non-controlling interest ) ) Depreciation Stock issued & warrants vested for services rendered Stock based compensation Changes in assets and liabilities: Restricted cash ) Accounts receivable ) Inventory Prepaid expenses ) ) Accounts payable ) ) Accrued interest ) Other current liabilities CASH FLOWS PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) - CASH FLOWS USED IN INVESTING ACTIVITIES ) - CASH FLOWS FROM FINANCING ACTIVITIES Repayments of notes payable ) ) Proceeds from loans payable – related parties - Repayments of loans payable – related parties - ) Net proceeds from (repayment to) factor ) Proceeds from long term debt and related stock warrants - CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET DECREASE IN CASH ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $ NONCASH INVESTING AND FINANCING ACTIVITIES Stock and warrants issued for services rendered $ $ 9 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of operations Panache was incorporated in the State of Florida on December 28, 2004 under the name Biometrix International Inc. On May 30, 2007, the Company changed its name to BMX Development Corp. On August 19, 2011, the Company completed a stock exchange transaction with Panache LLC, a New York limited liability company and in connection with such transaction changed its name to Panache Beverage Inc. to more accurately reflect its business. We currently own 65.5% ownership of Wodka LLC (“Wodka”), a New York Limited Liability Company organized on August 14, 2009. Upon its organization, Panache assumed ownership of Wodka from a related party. Wodka imports vodka under the brand name Wodka for wholesale distribution to retailers located throughout the United States and internationally. The stock exchange transaction involved two simultaneous transactions: The majority shareholder of the Company delivered 2,560,000 shares of the Company’s common stock to James Dale, our current CEO, in exchange for total payments of $125,000 in cash; and The Company issued to the Panache LLC members an amount equal to 17,440,000 new shares of the Company’s common stock in exchange for one hundred percent (100%) of the issued and outstanding membership interest units of Panache LLC from the Panache members. In October 2013, the Company reincorporated in the State of Delaware. Alibi NYC, LLC (“Alibi”) was organized as a limited liability company in the State of New York on May 17, 2007 and remained dormant until it conducted its first business operations during the first quarter of 2012. Effective January 1, 2012, the members of Alibi transferred their interests to Panache Beverage, Inc. and Alibi became a 100% owned subsidiary of Panache Beverage, Inc. Alibi markets and distributes Alibi American Whiskey. Panache Distillery, LLC (“Panache Distillery”) was organized as a limited liability company in the State of Florida on February 20, 2013 as a wholly owned subsidiary of Panache Beverage, Inc. On August 23, 2013, Panache Distillery closed on the purchase of a distillery in New Port Richey, Florida for a total purchase price of $4,200,000, of which $700,000 was paid in cash at closing and the remaining $3,500,000 shall be payable in the form of a Promissory Note to be held by the sellers. The distillery will offer full integration of domestic distillation, bottling and sales operations. Panache IP Holdings, Inc. (“IP Holdings”) was organized as a domestic corporation in the State of Delaware on September 26, 2013 as a wholly owned subsidiary of Panache Beverage, Inc. IP Holdings was established to preserve the Company’s patented intellectual property and trademarks. As of March 31, 2014, IP Holdings is dormant with no activity. On March 10, 2014, the Company organized three limited liability companies, OGB Holdings, LLC (“OGB”), Old South Shine, LLC (“Old South Shine”) and Spirytus, LLC (“Spirytus”), in the State of Delaware as wholly owned subsidiaries of Panache Beverage, Inc. These entities are part of the Company’s intention to release an entire line of spirits from its Panache Distillery facility in New Port Richey, FL. As of March 31, 2014, these entities are dormant with no material activity. 10 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (Continued) Basis of consolidation The consolidated financial statements include the accounts of Panache Beverage, Inc., Panache LLC, Wodka LLC, Alibi NYC, LLC and Panache Distillery, LLC (collectively, the “Company”). All material intercompany transactions have been eliminated. Basis of presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results to be expected for a full year. The unaudited consolidated financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to the Company’s annual audited consolidated financial statements for the preceding fiscal year. The financial statements of the Company are presented in US dollars. Accounting basis The Company uses the accrual basis of accounting and generally accepted accounting principles in the United States of America (“US GAAP”). The Company has adopted a December 31 fiscal year end. Certain reclassifications were made to the 2013 financial statements presentation in order to conform to the 2014 presentation. Such reclassifications had no effect on reported income. Revenue recognition We recognize revenue when title and risk of loss pass to the customer, typically when the product is shipped. Some sales contracts contain customer acceptance provisions that grant a right of return. Under these provisions, customers can return products that are not merchantable and fit and suitable for their intended use, are not of the same premium quality as products currently in existence, or are defectively packaged, bottled or labeled. Customers may also return any product that does not comply with all applicable laws and regulations. We record revenue net of the estimated cost of sales returns and allowances. Advertising Advertising costs are expensed as incurred and aggregated $289,115 and $267,044 for the three months ended March 31, 2014 and 2013, respectively. Other Significant Accounting Policies Other significant accounting policies are set forth in Note 1 of the audited financial statements included in the Company’s 2013 Annual Report on Form 10-K and remain unchanged as of March 31, 2014. 11 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (Continued) Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Recently issued accounting standards The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its consolidated financial condition or the consolidated results of its operations. NOTE 2 – ACCOUNTS RECEIVABLE The Company grants customers standard credit terms as governed by the terms specified in the contracts. Our major customers receive payment credit terms that range between 30 and 65 days. The Company evaluates the need of an allowance for doubtful accounts based on specifically identified amounts that management believes to be uncollectible. If actual collections experience changes, revisions to the allowance may be required. Based on management’s review of outstanding balances, no allowance for doubtful accounts was recorded as of March 31, 2014 and December 31, 2013. Bad debt expense was $0 for the three months ended March 31, 2014 and 2013. NOTE 3 – PREPAID EXPENSES The Company has entered into various agreements with consultants whereby the Company issues common stock in exchange for consulting services. The Company values the common stock and the consulting services based on the closing price of its common stock on the date of the agreement or the negotiated value of the consulting services. The Company recognized $0 and $135,250 of professional fee expense in relation to these agreements for the three months ended March 31, 2014 and 2013, respectively. No prepaid expenses relating to these agreements were outstanding as of March 31, 2014 and December 31, 2013. NOTE 4 – FACTORING AGREEMENT The Company is party to a purchase and sale factoring agreement with a commercial factor whereby the Company sells certain Alchemia accounts receivable to the factor. Under the terms of the agreement, the factor may, in its sole discretion, make advances to the Company of amounts representing up to 75% of the net amount of eligible accounts receivable up to an initial maximum of $250,000 for each brand and possible increased maximum of $1,000,000 and $500,000, respectively. The factor's purchase of the eligible accounts receivable includes a discount fee which is deducted from the face value of each collection. The Discount Fee is based on the number of days outstanding from the date of purchase. The Discount Fee is 3.0% if paid within 30 days and 1.0% for each 10 day period until the account is paid. Based on this arrangement, the Company is liable to the factor if the accounts receivable is not collected, and therefore the Company has accounted for cash received on factored receivables as a liability. 12 NOTE 4 – FACTORING AGREEMENT – (Continued) From time to time, the Company enters into purchase and sale factoring agreement with a different commercial factor whereby the Company sells certain accounts receivable to the factor. Under the terms of these agreements, the factor makes advances to the Company of amounts representing up to 90% of certain accounts receivable. The factor purchases the accounts receivable at a $500 discount plus monthly compounded interest of 2% of the factored amount for the period the factored accounts receivable remain outstanding. Based on this arrangement, the Company is liable to the factor if the accounts receivable is not collected, and therefore the Company has accounted for cash received on factored receivables as a liability. In the third quarter of 2013, the Company entered into a factoring and advance agreement with a commercial factor whereby the Company sells its accounts receivables to the factor. Under the terms of the agreement, the factor may purchase individually or collectively any invoice of the Company if the Company agrees to sell them and make advances of amounts representing up to 85% of the net amount of eligible accounts receivable up to $2,000,000. The factor's purchase of the eligible accounts receivable includes a discount fee which is deducted from the face value of each collection. The discount fee is based on the number of days outstanding from the date of purchase and shall be 2.5% if paid within 30 days and 0.85% for each 10 day period until the account is paid. Based on this arrangement, the Company is liable to the factor if the accounts receivable is not collected, and therefore the Company has accounted for cash received on factored receivables as a liability. The combined balance due to the factors as of March 31, 2014 and December 31, 2013 was $351,271and $312,500, respectively. Factor expense charged to operations for the three months ended March 31, 2014 and 2013 amounted to $21,427 and $65,311, respectively. NOTE 5 – NOTES PAYABLE On June 11, 2013, the Company borrowed $22,860 from a third party at an interest rate of 7.20% per annum. The loan was used to finance directors’ and officers’ insurance and is due in nine equal monthly payments of $2,617. The balance of this loan was $0 and $5,187 as of March 31, 2014 and December 31, 2013. On August 11, 2011, the Company borrowed $28,000 from a third party for working capital purposes. The loan is non-interest bearing and payable on demand. The balance of this loan was $28,000 as of March 31, 2014 and December 31, 2013. NOTE 6 – LOANS PAYABLE – RELATED PARTIES The Company had an outstanding loan payable to its former chief executive officer, majority shareholder and former member of Panache LLC in the amount of $245,000 as of March 31, 2014 and December 31, 2013. The loan balance includes $110,275 that was transferred into Wodka from a related entity as a deemed distribution. The loan is unsecured, and non-interest bearing. In order to induce a new member to purchase a membership interest, the related party agreed that the loan would not be repaid without unanimous Board approval. In addition, the loan would not become due and payable until all of the equity interests of Wodka, or substantially all of the assets of Wodka are sold to an unrelated third party. The Company had additional loans payable to related parties totaling $253,231 at March 31, 2014 and December 31, 2013. The loans are unsecured and non-interest bearing with no stated payment terms. Proceeds from the loans were used to fund operations. 13 NOTE 7 – OTHER CURRENT LIABILITIES Other current liabilities consisted of the following as of: March 31, December 31, Excise taxes payable $ $ Customer deposits - Accrued salaries Deferred revenue Accrued expenses and other liabilities Total other current liabilities $ $ NOTE 8 – LONG TERM DEBT On August 22, 2013, in connection with the acquisition of the Panache Distillery the Company issued a promissory note for $3,500,000 to Douglas Joint Venture, Empire Joint Venture, and V-3 Joint Venture, LLC (“the Sellers”) due on August 22, 2016 and bearing interest at 6% per annum. Interest is payable semiannually in arrears. The promissory note is secured by a first lien Purchase Money Mortgage and Security Agreement secured by the purchased assets. The principal amount of this note as of March 31, 2014 and December 31, 2013 was $3,500,000. On May 9, 2013, Panache Beverage, Inc. issued a promissory note to Consilium Corporate Recovery Master Fund, Ltd. ("Consilium"), which resulted in gross proceeds of $4,000,000 before fees and other expenses associated with the transaction (the “$4,000,000 Note”).The $4,000,000 Note bears interest at 8% per annum with interest payable quarterly in arrears starting on March 31, 2014. Interest accrued through December 31, 2013 was capitalized and added to the principal. On December 31, 2013, the Company capitalized $210,667 of interest into the principal of the note. The Company agreed to retain a portion of this loan in escrow to be released in accordance with annual budgets approved by the lender. In March 2014, the Company and Consilium entered into an agreement that extended the maturity date of the $4,000,000 Note to May 9, 2017. The principal amount the note as of March 31, 2014 and December 31, 2013 was $4,210,667. On February 14, 2013, pursuant to a term loan agreement dated February 14, 2013 (“2013 Loan Agreement”) between the parties, Wodka issued a promissory note for $1,400,000 to Consilium due on February 14, 2016 and bearing interest at 12% per annum (the “$1,400,000 Note”). Interest is payable quarterly in arrears. The Company used the proceeds to fund operations and repay existing debt. The Company pledged its tangible and intangible assets pursuant to the 2013 Loan Agreement and agreed to retain $800,000 of the proceeds in escrow to be released in accordance with annual budgets approved by the lender. As ofJune 6, 2014, $7,000 of such funds remained in escrow. In March 2014, the Company and Consilium entered into an agreement that extended the maturity date of the $1,400,000 Note to May 9, 2017. As of March 31, 2014 and December 31, 2013, the principal amount of the note is $1,400,000. 14 NOTE 8 – LONG TERM DEBT – (Continued) On December 21, 2012, pursuant to a term loan agreement (“Loan Agreement”) between the parties, the Company issued a promissory note for $2,100,000 to Consilium due on December 31, 2015 and bearing interest at 12% per annum (the “$2,100,000 Note”). Interest is payable quarterly in arrears. The Company used the proceeds to fund operations and repay existing debt. The Company pledged its tangible and intangible assets pursuant to the Loan Agreement andagreed to retain $600,000 of the proceeds in escrow to be released in accordance with annual budgets approved by the lender. As of June 6, 2014, $7,000.00 remains in escrow. Concurrent with the issuance of the note, the managing director of Consilium Investment Management, LLC (“CIM”) was appointed to the Board of Directors of the Company. On April 21, 2014, the Managing Director of CIM resigned from the Board of Directors of the Company and as Chairman. In March 2014, the Company and Consilium entered into an agreement that extended the maturity date of the $2,100,000 Note to May 9, 2017. The principal amount of this note as of March 31, 2014 and December 31, 2013 was $2,100,000. On May 6, 2014, the Company received written notice from Consilium (the “Default Notice”) of certain events of defaults under the above loans. The aggregate principal amount due as of the date of the Default Notice was $6,310,667. Pursuant to the Default Notice, Consilium agreed not to charge the default interest rate or late fee on the outstanding obligations and does not intend to exercise any other rights and remedies available to it at this time, but reserved the right to do so. On May 8, 2014, in connection with the Default Notice, the Company entered into a forbearance agreement (the “Forbearance Agreement”) with Consilium, which provided that Consilium would not exercise any of its rights under the above noted loan agreements for a period ending on June 6, 2014, which period has since been extended to June 13, 2014. In addition, the Forbearance Agreement allowed the Company to draw down the remaining funds held in escrow. As of June 6, 2014, $7,000 of such funds remained in escrow and Consilium has provided an additional $345,000 of funding. Such funds will be used solely to pay operating costs set forth in a budget agreed to by the Company and Consilium. Future maturities of long term debt as of March 31, 2014 are as follows: For the year ended: December 31, 2014 $ December 31, 2015 - December 31, 2016 December 31, 2017 December 31, 2018 - $ NOTE 9 – RELATED PARTY TRANSACTIONS As noted above, the Company recorded unsecured, non-interest bearing loans totaling $245,000 to a related party in 2009. The loan consists of $110,275 transferred in from a related entity as a deemed distribution, plus cash loans of $134,725 for operations. The loan balance of $245,000 was outstanding as of March 31, 2014 and December 31, 2013. In addition, the Company received various loans from related parties to fund operations. The related party loans totaled $­­­253,231 at March 31, 2014 and December 31, 2013 and are unsecured and non-interest bearing with no stated payment terms. NOTE 10 – COMMITMENTS AND CONTINGENCIES On August 8,2013, the Company entered into an agreement with Engine Shop LLC, to sublease administrative space for monthly rent of $5,000 through January 30, 2018. The Company has the right to terminate the sublet agreement with 30 days’ notice. Rent expense was $15,000 and $1,080 for the three months ended March 31, 2014 and 2013, respectively. 15 NOTE 11 – STOCKHOLDERS’ DEFICIT The following table shows the warrant activity for the three months ended March 31, 2014: Warrants Number of Warrants Weighted Average Exercise Price Weighted Average Remaining Term Aggregate Intrinsic Value Outstanding as of January 1, 2014 $ Issued $ Exercised - $
